Celebrezze, C. J.,
dissenting. I would reverse the judgment of the Court of Appeals. In my judgment, the initial stop of appellant was not based on any articulable suspicion of criminal conduct, the test mandated by controlling precedent of the United States Supreme Court.
At the outset, I am troubled by the implication in the majority opinion that appellant’s constitutional claim is somewhat less than noteworthy simply because the arresting officer’s initial stop “minimally intrude[d] upon the appellant.” It is precisely unchecked “minimal” intrusions of this nature which inevitably lead to maximum disregard of fundamental constitutional protections.
*299It is a basic tenet of American constitutional law that a police stop of a motor vehicle, however brief, constitutes a “seizure” within the meaning of the Fourth and Fourteenth Amendments to the United States Constitution. Delaware v. Prouse (1979), 440 U. S. 648, 653; United States v. Martinez-Fuerte (1976), 428 U. S. 543, 556-558; United States v. Brignoni-Ponce (1975), 422 U. S. 873, 876. See, generally, Brown v. Texas (1979), 443 U. S. 47; Terry v. Ohio (1968), 392 U. S. 1 (hereinafter “Terry”). Moreover, “[i]t must be recognized that whenever a police officer accosts an individual and restrains his freedom to walk away, he has ‘seized’ that person.” Id. at 16.
In both Terry (Chief Justice Warren) and Brown v. Texas, supra (Chief Justice Burger for a unanimous court), the United States Supreme Court has required a police officer, prior to effecting an investigative stop, to have a reasonable suspicion, based on objective facts, that the individual is involved in criminal activity. More specifically “in justifying the particular intrusion the police officer must be able to point to specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant that intrusion.” Terry, at 21.
The flaw in the state’s case is that it has failed to demonstrate the requisite specific, articulable facts which would justify a reasonable suspicion that appellant was involved in any criminal conduct. The record illustrates that, on the date of the arrest, the police officer initially observed appellant sitting alone in a car for a short period of time in the parking lot of a motel, which was located in what was evidently considered by the police to be a high crime area. Apparently, due to police information that there had been a recent rash of automobile thefts and damage in the area, the officer became suspicious of this situation and decided to take further action. Accordingly, he entered the motel lobby and interrogated the desk clerk as to whether there had been any trouble or disorder in the motel or parking lot that evening. The desk clerk assured the officer that there had been no trouble or disorder. There is no indication that the police officer observed any “stripped” cars, pried-open car doors or broken windshields in the parking lot at that time. Indeed, to the ex*300tent that it can be discerned from the record, not even one hubcap had been pilfered from the motel parking lot that evening.
Thus, the stop of appellant’s car was supported by nothing more substantial than the officer’s “inarticulate hunch.” Terry, at 22. Considering the circumstances as a whole, the police officer had, at best, reason to keep appellant under further surveillance. However, at no point was the officer justified in stopping appellant for the purpose of investigative questioning. As Circuit Judge Leventhal ruled in United States v. Montgomery (C.A. D.C. 1977), 561 F. 2d 875, 879:
“The inarticulate hunch, the awareness of something unusual, is reason enough for officers to look sharp. Their knowledge and experience identify many incidents in the course of a day that an untrained eye might pass without any suspicion whatever. But awareness of the unusual, and a proper resolve to keep a sharp eye, is not the same as an articulated suspicion of criminal conduct. Defendant’s acts, as reported, were too innocuous to warrant the intrusion of a temporary seizure for questioning.”
Furthermore, I submit that the facts at bar are fundamentally distinguishable from the facts of Terry. In Terry, the police officer observed the two defendants proceeding back and forth along an identical route, where they paused to stare in the same store window approximately 24 times. Each pause was invariably followed by a conference between the two on a street corner, at one of which they were joined by a third man, who hastily left. The United States Supreme Court ruled that the officer, based on his on-the-spot observations, legitimately investigated this suspicious conduct by stopping and questioning the defendants. In so ruling, however, the court emphasized that the officer had been a policeman for 39 years, a detective for 35 years and, finally, that he had been assigned to this particular area of downtown Cleveland to patrol for shoplifters and pickpockets for 30 years. Terry, at 5.
Clearly, the Terry fact pattern differs radically from the case at bar, in which appellant was observed sitting in a car, minding his own business, in a motel parking lot where there were no signs of automobile theft or other criminal activity. I am also compelled to point out that the arresting officer in this *301case, unlike Officer McFadden in Terry, was a rookie patrolman who had been on the force for approximately six months. Thus, the foregoing factual distinctions between the two cases require different results.
Although I acknowledge that the officer’s stop of appellant appears to have been made in good faith, this, by itself, does not justify the investigative questioning. As Chief Justice Burger observed in Brown v. Texas, supra, at 52:
“The record suggests an understandable desire to assert a police presence; however, that purpose does not negate Fourth Amendment guarantees.”
When reasonable, articulable, objective grounds for suspecting that an individual is involved in criminal activity are present, I would approve an investigative stop by a police officer. However, to allow a stop in a case like the one sub judice, where these grounds are absent, would be to sanction stops and seizures of any citizen based on nothing more than the baseless whim, personal predilection and unconstrained discretion of the individual police officer. See Brown v. Texas, supra. See, generally, Almeida-Sanchez v. United States (1973), 413 U. S. 266, 270; Camara v. Municipal Court (1967), 387 U. S. 523, 528.
As the Supreme Court has consistently recognized:
“No right is held more sacred, or is more carefully guarded, by the common law, than the right of every individual to the possession and control of his own person, free from all restraint or interference of others, unless by clear and unquestionable authority of law.” Union Pac. Ry. Co. v. Botsford (1891), 141 U. S. 250, 251.
In view of the fact that we live in a free and open society, I would reverse the judgment of the Court of Appeals in order to protect the inestimable'right of personal security that we all enjoy.